DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Double Patenting.  The previous double patenting rejection and Applicant’s remarks have been reviewed by the examiner. In response, the double patenting rejections are withdrawn. 
	101 Rejection. Applicant’s amendment overcomes the 101 rejection. 
	112(b) Rejection.  Applicant’s amendment overcomes the 112(b) rejection. 
	103 Rejection.  Applicant’s arguments have been considered. In response, the examiner is not persuaded by Applicant’s arguments and the rejections under 103 are respectfully maintained.  	
Regarding Applicant’s remarks, the examiner respectfully disagrees with Applicant’s rather narrow interpretation of the features of claim 1, and therefore Applicant’s related arguments.  Applicant’s narrow interpretation of its claims are also not required by the language of the claims as a whole. For example, at the bottom of page 21 to page 22 of Applicant’s Remarks, Applicant argues that Applicant’s claimed method requires no extra input or map for processing. See below for a reproduction of these remarks. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The examiner respectfully disagrees. 
Bessenecker is open-ended to its descriptions of processing steps, and does not necessarily require digital masks in the processing (see Bessenecker, para. 90, which states that in some cases, post-processing may include filtering; sampling, mathematical manipulation, statistical manipulation, segmentation, contouring, clustering, pattern recognition, registration, thresholding, masking, decoding, encoding, or a combination thereof).  See also para. 7, which states that the systems, methods, and media of Bessenecker can combine information from two different data set to generate cloud-free high spatial resolution information of vegetation and water for the user.  Therefore, by its disclosure, Bessenecker covers multiple embodiments which include different processing and sub-processing steps, and can include a combination of information from different data sets.  The same applies to Applicant’s claim 1. 
Applicant’s claim 1 is written as an open-ended method that comprises several steps – one of which is automatically processing images.  Nothing in Applicant’s clam 1 limits what this step of “automatically processing” entails, except that the method is  
Along these lines, the examiner also respectfully disagrees and does not interpret Applicant’s claim 1 to have or be a “single-step automatic method of geo-spatial analysis” as per Applicant’s Remarks, page 17, first full paragraph, as shown below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Contrary to what Applicant argues, Applicant’s claim 1 in fact has at least 4 steps, and the claim does not limit the steps of receiving, retrieving, processing, and presenting, to be done singularly by only 4 steps or acts total, let alone one single step as Applicant argues above.  Moreover, it is acknowledges that Applicant’s arguments at page 17 were directed to the double patenting rejection.  However, the examiner responded to them regardless, since the arguments shown above at page 17 of Applicant’s Remarks are relevant to Applicant’s claim interpretation (which would generally be the same if analyzed for double patenting or prior art rejections). 

	Regarding the Diamond reference, the examiner is not persuaded by Applicant’s arguments against the Diamond reference, as it was applied for the “automatically retrieving” and “automatically” features of Applicant’s claims.  Diamond was not applied or parameters for geo-spatial analysis (see Applicant’s Remarks, page 22).  Bessenecker was.  However, Diamond is analogous and relevant to Applicant’s claimed invention, as the reference of Diamond “relates generally to a system and methods for the selection and use of content. More specifically, the present invention relates to a system and methods through the use of which content of one or more types and from one or more information sources may be selected, accessed, managed, analyzed, and developed to produce easy-to-use, easy-to-understand synthesized information relevant to a topic, issue, subject, or other target.” (quoting Diamond, para. 2). 
	Accordingly, the rejections under 103 are maintained. Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bessenecker et al., U.S. Pre-Grant Application Number 2020/0279097, in view of Diamond et al., U.S. Pre-Grant Application Number 2016/0171059.

	Regarding claim 1, Bessenecker discloses a computer-implemented method for geo-spatial analysis, said method comprising: (Bessenecker Figure 13-14, 17-24B, 30-31, and Specification Paragraph [0121]: “In order to digitize the paper maps, a software module herein may be used to process the images in such a way that the maps and the grazing areas are located relative to other known maps/spatial features on the Earth. In some cases, a software module includes a Geographical Information System (GIS), which can capture, store, analyze, manage, and present all types of spatial or geographical information.”)
receiving a first input defining a geographic area and a first time frame; (Bessenecker Figure 13-14, 19A-B, and Specification Paragraph [0059]: “In some embodiments, the systems, methods, and devices disclosed herein enable the pastoralists to see how suitable the grounds in a selected area are for grazing, without having to visit them all.”; Paragraph [0062]: “The received satellite data in a selected time period, in this case, all the METEOSAT images and SENTINEL images covering Africa which are gathered during a 10-day period, are used to create NDVI (basis for grazing conditions) 1002.”)
retrieving a first set of satellite images; (Bessenecker Figure 13-14, 19A-B, and Specification Paragraph [0051]: “a software module receiving a first set of satellite data from first one or more satellites, the first set of satellite data indicative of a first topographical feature of the land for a time period…In some embodiments the time period is about 1 to 14 days. In some embodiments the time period is during 1) a wet season, 2) a dry season, 3) an extreme dry season, 4) a severe drought season, or a combination thereof.”; Paragraph [0062]: “Referring to FIG. 10, in a particular embodiment, the systems, methods, and media disclosed herein receives satellite signal 1001, for examples, from METEOSAT, alone or in combination with data from other satellite(s) such as Sentinel, after predetermined time intervals, for example, every hour, through the EUMETCAST reception station. The received satellite data in a selected time period, in this case, all the METEOSAT images and SENTINEL images covering Africa which are gathered during a 10-day period, are used to create NDVI (basis for grazing conditions) 1002.”)
processing the first set of satellite images to determine first values of one or more urban parameters corresponding to the geographic area for the first time frame; (Bessenecker Figure 13-14, 17-24B, 30-31, and Specification Paragraph [0062]: “Referring to FIG. 10, in a particular embodiment, the systems, methods, and media disclosed herein receives satellite signal 1001, for examples, from METEOSAT, alone or in combination with data from other satellite(s) such as Sentinel, after predetermined time intervals, for example, every hour, through the EUMETCAST reception station. The received satellite data in a selected time period, in this case, all the METEOSAT images and SENTINEL images covering Africa which are gathered during a 10-day period, are used to create NDVI (basis for grazing conditions) 1002.”; Paragraph [0080]: “In some cases, from these images the NVDI is calculated. In some cases, the NDVI is a measure of the amount and vigor of vegetation on the land surface and NDVI spatial composite images are developed to more easily distinguish green vegetation from bare soils. In some cases, the NDVI is rendered into a custom map so that the vegetation density map may be easily perceivable by pastoralists. In some cases, NDVI values range from -1.0 to 1.0, with negative values indicating clouds and water, positive values near zero indicating bare soil, and higher positive values of NDVI ranging from sparse vegetation (0.1-0.5) to dense green vegetation (0.6 and above). In some cases, indirectly, NDVI has been used to estimate the quality of the environment as habitat for various animals, pests and diseases.”)
and presenting a visualization depicting the first values of the one or more urban parameters. (Bessenecker Figure 13-14, 17-24B, 30-31, and Specification Paragraph [0062]: “In this particular embodiment, a custom map with NDVI is created and superimposed with grazing areas and map(s) of water resources to generate a combined map 1005. The combined map is optionally copied or stored for usage 1009. The Metadata and JSON data of the combined maps are generated 1006, 1007 and data for application programmable interface (API), browser, and/or server are generated. In the same embodiment, Metadata and/or JSON data are received at the API 1008 for storing maps 1009, displaying the combined map to the user in a mobile application 1011 or an online dashboard 1010.”)
While Bessenecker teaches feature of allowing user to select particular geographical region and particular time frame where image corresponding to such selection is visually displayed along with additional environment information of such geographical region (as visually shown in Bessenecker Figure 19A-B), Bessenecker fails to expressly teach automatic retrieval and processing of such satellite images to be based on receiving of such user input and also automatic presentation of determined environment type information/values according to such process. 
Therefore, Bessenecker fails to expressly teach “automatically retrieving a first set of satellite images corresponding to the geographic area and the first time frame; automatically processing the first set of satellite images to determine first values of one or more urban parameters corresponding to the geographic area for the first time frame; and automatically presenting a visualization depicting the first values of the one or more urban parameters.
However, Diamond teaches feature of allowing user to provide input requesting image capture to be performed at particular place and also allowing user to provide particular time period of user interest where based on such user provision user desired information can be obtained and final content reflective of such user preference will be (Diamond Figure 2-3, 4B, 4D, and Specification Paragraph [0053]: “Information that may be obtained from certain information providers 215a through 215n may reside in one or more databases that may provide imagery captured by cameras, for example, mounted on satellites…One or more of the information providers 215a through 215n may provide content to a user as requested by the user, such as on an ad hoc basis, such as by making observations regarding a target as requested by a user. For example, the user may know in advance that certain imagery of or data regarding a certain target using a certain sensor or filter has not likely been captured. The user may request one or more content providers to capture that certain imagery and upload it or otherwise make it available to the user for use in the system 211.”; Paragraph [0062]: “The embodiment of the system 211 shown in FIG. 2 may permit the user to define also the time frame of the information from which the content is drawn 239b. Accordingly, if the user wishes to obtain content through the interactive display during a certain period of time, the user may specify that limitation by entering it through the interactive display.”; Paragraph [0063]: “The embodiment system 211 shown in FIG. 2 may permit the user also to identify further definition of the content that is sought by entering other characteristics of the desired content through the interface 239c. If the type of content that was specified through component 239a was camera imagery taken, for example, by a satellite, plane, or drone, such other characteristics may include resolution, pixilation, amount of cloud cover, date of creation, date of modification, time of day of creation, and type of camera.”; Paragraph [0071]: “FIG. 4B illustrates an example of such a satellite image 400B of a single store and its parking lot that may be available within an information resource provided through the system.”; Paragraph [0079]: “The system 411 will then analyze the content based on the preferences that were set 471 and the information product will be displayed 481, such as through a computer display.”)
Diamond is combinable with Bessenecker at least because each of Diamond and Bessenecker are directed to providing analysis data of particular geographical region (Diamond Specification Paragraph [0198]: “FIG. 8A and FIG. 8B each illustrate an information product synthesized from the comparison of the data obtained through the NDVI analysis of the same area of land defined by a border.”). 
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Bessenecker’s method that can provide visual display providing various environmental information regarding particular geographical area in particular time period with feature of allowing user to provide input requesting image capture to be performed at particular place and also allowing user to provide particular time period of user interest where based on such user provision user desired information can be obtained and final content reflective of such user preference will be displayed whereby the method would allow capturing and retrieval of satellite images to be performed automatically according to user input, allow performing of analysis and data process on such satellite images to determine various environmental characteristics automatically according to the retrieval of such satellite images, and automatically providing visual display reflecting such environmental information at display screen. 


	Regarding claim 2, Bessenecker as modified by Diamond discloses wherein the one or more urban parameters includes at least one of a surface parameter and an environmental parameter. (Bessenecker Figure 13-14, 17-24B, 30-31, and Specification Paragraph [0062]: “Referring to FIG. 10, in a particular embodiment, the systems, methods, and media disclosed herein receives satellite signal 1001, for examples, from METEOSAT, alone or in combination with data from other satellite(s) such as Sentinel, after predetermined time intervals, for example, every hour, through the EUMETCAST reception station. The received satellite data in a selected time period, in this case, all the METEOSAT images and SENTINEL images covering Africa which are gathered during a 10-day period, are used to create NDVI (basis for grazing conditions) 1002.”; Paragraph [0080]: “In some cases, from these images the NVDI is calculated. In some cases, the NDVI is a measure of the amount and vigor of vegetation on the land surface and NDVI spatial composite images are developed to more easily distinguish green vegetation from bare soils. In some cases, the NDVI is rendered into a custom map so that the vegetation density map may be easily perceivable by pastoralists. In some cases, NDVI values range from -1.0 to 1.0, with negative values indicating clouds and water, positive values near zero indicating bare soil, and higher positive values of NDVI ranging from sparse vegetation (0.1-0.5) to dense green vegetation (0.6 and above). In some cases, indirectly, NDVI has been used to estimate the quality of the environment as habitat for various animals, pests and diseases.”)

	Regarding claim 19, Bessenecker as modified by Diamond discloses receiving a second input defining a second time frame; automatically retrieving a second set of satellite images corresponding to the geographic area and the second time frame; automatically processing the second set of satellite images to determine second values of the one or more urban parameters corresponding to the geographic area for the second time frame; automatically presenting a visualization depicting a comparison of the first and the second values of the one or more urban parameters, the comparison illustrating a quantitative relative change in the one or more urban parameters corresponding to the geographic area over a time duration from the first time frame to the second time frame. (Bessenecker Figure 19A-B and Specification Paragraph [0100]: “In some cases, the systems, methods, and media disclosed herein include multiple post-dated maps or historical maps, either custom maps or combined maps. Referring to FIGS. 19A-19B, in a particular embodiment, a user may click on the historical button 1914 at the bottom right of home screen to view post-dated combined maps 1912 optionally by swiping and clicking the individual map icons 1915 of a certain date. In some cases, the historical maps over a time period, for example, a year, may be viewed by the user. In some cases, such historical maps may be viewed for comparison to the most current maps in order to identify and predict a trend in vegetation or surface water changes, as shown in FIGS. 19A-19B. Referring to FIG. 19B, in this particular embodiment, a user optionally views one of the most recent versions of the vegetation density map superimposed with traditional grazing areas to identify grazing areas with viable and green pasture. The traditional grazing areas 1716, 2216 are marked with contours, such as dotted contours in FIGS. 17 and 22…The user may also optionally compare the current vegetation density map to an earlier version to view vegetation density trend over time. In this case, the vegetation density decreases over time in general and in certain grazing areas, e.g., 1913a and 1913b, as the greenness in these areas fades to yellow colors.”)

	Claim 20 recites functions that are similar in scope to the functions performed by the method claim 1 and is therefore, rejected under the same rationale. Additionally, Bessenecker as modified by Diamond discloses “A system for geo-spatial analysis, said system comprising: at least one processor; and a memory that is coupled to the at least one processor and that includes computer-executable instructions, wherein the at least one processor, based on execution of the computer-executable instructions, is configured to perform the method of claim 1.” (Bessenecker Specification Paragraph [0143]-[0144]: “In this embodiment, the digital processing device 701 includes a central processing unit (CPU, also "processor" and "computer processor" herein) 705, which can be a single core or multi core processor, or a plurality of processors for parallel processing. The digital processing device 701 also includes memory or memory location 710 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 715 (e.g., hard disk), communication interface 720 (e.g., network adapter) for communicating with one or more other systems, and peripheral devices 725, such as cache, other memory, data storage and/or electronic display adapters. The memory 710, storage unit 715, interface 720 and peripheral devices 725 are in communication with the CPU 705 through a communication bus (solid lines), such as a motherboard…Continuing to refer to FIG. 7, the CPU 705 can execute a sequence of machine-readable instructions, which can be embodied in a program or software. The instructions may be stored in a memory location, such as the memory 710. The instructions can be directed to the CPU 705, which can subsequently program or otherwise configure the CPU 705 to implement methods of the present disclosure.”)

	Claim 21 recites functions that are similar in scope to the functions performed by the method claim 1 and is therefore, rejected under the same rationale. Additionally, Bessenecker as modified by Diamond discloses “A computer-readable medium that comprises computer-executable instructions that, based on execution by at least one processor of a computing device that includes memory, cause the computing device to perform one or more steps of the method of claim 1.” (Bessenecker Specification Paragraph [0144]: “The instructions may be stored in a memory location, such as the memory 710. The instructions can be directed to the CPU 705, which can subsequently program or otherwise configure the CPU 705 to implement methods of the present disclosure.”; Paragraph [0147]: “In some embodiments, the platforms, systems, media, and methods disclosed herein include one or more non-transitory computer readable storage media encoded with a program including instructions executable by the operating system of an optionally networked digital processing device. In some embodiments, a computer readable storage medium is a tangible component of a digital processing device. In still further embodiments, a computer readable storage medium is optionally removable from a digital processing device. In some embodiments, a computer readable storage medium includes, by way of non-limiting examples, CD-ROMs, DVDs, flash memory devices, solid state memory, magnetic disk drives, magnetic tape drives, optical disk drives, cloud computing systems and services, and the like. In some cases, the program and instructions are permanently, substantially permanently, semi-permanently, or non-transitorily encoded on the media.”)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bessenecker, in view of Diamond, and in further view of Grant et al., U.S. Pre-Grant Application Number 2019/0333207.

	Regarding claim 3, Bessenecker as modified by Diamond discloses wherein: the surface parameter includes at least one of vegetation cover, surface water cover, built up area, vegetation moisture level, crop land cover, fallow land cover, and barren land. (Bessenecker Specification Paragraph [0025]: “FIG. 13 shows a non-limiting exemplary embodiment of the systems, methods, and media disclosed herein, in this case, a user interface allowing a user to view a combined map showing vegetation density in a grazing area with georeferenced alerts”.; Paragraph [0069]: “In some cases, a topographical feature is vegetation, vegetation distribution, vegetation density, surface water, surface water distribution, surface water depth, or a combination thereof.”; Paragraph [0091]: “In some cases, the surface water distribution is indicated by different color, different gray scale, or other visual effects that's perceivable to the user at a digital user interface.”; Paragraph [0164]: “A pastoralist using the mobile application conveniently zooms in to the gazing area to check vegetation distribution as well as small surface water areas in order to make migration decisions for his herds.”)
Bessenecker as modified by Diamond fails to expressly teach “the environmental parameter includes at least one of land surface temperature, urban heat island effect, urban sprawl, and groundwater potential zone.”
(Grant Specification Paragraph [0033]: “Soil moisture, pH, and land surface temperature can be determined using an NDVI index. The NDVI index can be determined using Equation 5.”)
Grant is combinable with Bessenecker as modified by Diamond at least because each of Grant and Bessenecker as modified by Diamond are directed to analysis of geographical region and display of information regarding the geographical region (Grant Figure 3-6 and Abstract: “A method can include generating a feature vector based on image data and soil data, the image data of an image of the geographical region produced by an aerial vehicle, the image data representative of an attribute of the attributes of the soil or foliage, and the soil data indicating physical characteristics of soil of cells within the geographical region, producing a matrix including entries indicating how similar the cells are in terms of the image data and the soil data based on the feature vector”.). 
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Bessenecker as modified by Diamond’s method that can utilize NDVI to provide map display providing information related to vegetation and water with feature of utilizing NDVI to determine various environmental characteristics such as soil moisture and land surface temperature whereby the method would allow incorporation of different types of environmental information such as land surface temperature. One would be motivated to do so to gain . 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bessenecker, in view of Diamond, and in further view of Feingersh, Tal., U.S. Pre-Grant Application Number 2019/0026532.

	Regarding claim 4, while Bessenecker as modified by Diamond teaches feature of creating cloud-free images (Bessenecker Specification Paragraph [0081]: “In some cases, composite NDVI images are created to ensure cloud-free images. In some cases, the composite image may include a number of images from within time window, for example about 10-day…In some embodiments, the cloud-free image herein includes at least about 80%, 90%, 95% or even more pixels that is without cloud or detectable cloud.”), Bessenecker as modified by Diamond fails to expressly teach “wherein said automatically retrieving a first set of satellite images includes automatically selecting and retrieving satellite images with at most 5 percent cloud coverage from one or more servers.”
However, Feingersh teaches feature of allowing user to set threshold cloudiness such that maximum cloud cover of 5% is mandated and re-acquiring image if the threshold condition is not met. (Feingersh Specification Paragraph [0167]: “According to certain embodiments, threshold cloudiness is set by the client and if image/s fail/s to meet this threshold, the image may be re-acquired. For example, the method of the present invention may be employed to identify geographical areas which are statistically cloudier e.g. in order to apply different fees if the required threshold is difficult to obtain for that area. For example, if the image is to be acquired in a tropical area and a maximum cloud cover of 5% is mandated, a higher fee may be computed since it is anticipated that the image may need to be re-acquired a multiplicity of times until the challenging threshold, given the geographical region, is finally met.”)
Feingersh is combinable with Bessenecker as modified by Diamond at least because each of Feingersh and Bessenecker as modified by Diamond are directed to geospatial type image analyses (Feingersh Specification Paragraph [0177]: “The statistical and image processing procedures referred to above, whether on the feature space or on the image, may be implemented using any suitable image processing tool or development language such as but not limited to MATLAB, ENVI/IDL, ERDAS among other data analysis software packages and/or programming languages, software applications used to process and analyze geospatial imagery, and tools for morphological convolution (filtering).”).
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Bessenecker as modified by Diamond’s method that can create cloud-free images from obtained satellite images where image type content can be provided from external provider (Diamond Figure 2 (213)) with feature of allowing user to set threshold cloudiness such that maximum cloud cover of 5% is mandated and re-acquiring image if the threshold condition is not met whereby the method would allow utilization of threshold cloudiness such that only satellite images with maximum of 5% cloud cover will be acquired and retrieved from external content provider for further processing (such as creating cloud-free images from such options of images). One would be motivated to do so to gain well-known and . 




Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613